
	
		II
		111th CONGRESS
		1st Session
		S. 2922
		IN THE SENATE OF THE UNITED STATES
		
			December 22, 2009
			Mr. Hatch introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Medicare Prescription Drug, Improvement, and
		  Modernization Act of 2003 to extend the Rural Community Hospital Demonstration
		  Program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Rural Community Hospital
			 Demonstration Extension Act.
		2.Extension of
			 rural community hospital demonstration program
			(a)5-year
			 extensionSection 410A of the Medicare Prescription Drug,
			 Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat. 2272)
			 is amended by adding at the end the following new subsection:
				
					(g)5-Year
				Extension of Demonstration Program
						(1)In
				generalSubject to the succeeding provisions of this subsection,
				the Secretary shall conduct the demonstration program under this section for an
				additional 5-year period (in this section referred to as the 5-year
				extension period) that begins on the date immediately following the
				last day of the initial 5-year period under subsection (a)(5).
						(2)Expansion of
				demonstration statesNotwithstanding subsection (a)(2), during
				the 5-year extension period, the program shall be conducted in rural areas in
				any State.
						(3)Increase in
				maximum number of hospitals participating in the demonstration
				programNotwithstanding subsection (a)(4), during the 5-year
				extension period, not more than 30 rural community hospitals may participate in
				the demonstration program under this section.
						(4)Hospitals in
				demonstration program on date of enactmentIn the case of a rural
				community hospital that is participating in the demonstration program under
				this section as of the last day of the initial 5-year period, the
				Secretary—
							(A)shall provide for
				the continued participation of such rural community hospital in the
				demonstration program during the 5-year extension period unless the rural
				community hospital makes an election, in such form and manner as the Secretary
				may specify, to discontinue such participation; and
							(B)in calculating
				the amount of payment under subsection (b) to the rural community hospital for
				covered inpatient hospital services furnished by the hospital during such
				5-year extension period, shall substitute, under paragraph (1)(A) of such
				subsection—
								(i)the reasonable
				costs of providing such services for discharges occurring in the first cost
				reporting period beginning on or after the first day of the 5-year extension
				period, for
								(ii)the reasonable
				costs of providing such services for discharges occurring in the first cost
				reporting period beginning on or after the implementation of the demonstration
				program.
								.
			(b)Conforming
			 amendments
				(1)DurationSubsection
			 (a)(5) of section 410A of the Medicare Prescription Drug, Improvement, and
			 Modernization Act of 2003 (Public Law 108–173; 117 Stat. 2272) is amended by
			 inserting (in this section referred to as the initial 5-year
			 period) and, as provided in subsection (g), for the 5-year extension
			 period after 5-year period.
				(2)Additional
			 ReportSubsection (e) of section 410A of the Medicare
			 Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law
			 108–173; 117 Stat. 2272) is amended to read as follows:
					
						(e)Reports
							(1)Report on
				initial 5-year periodNot later than 6 months after the last day
				of the initial 5-year period, the Secretary shall submit to Congress a report
				on the conduct of the demonstration program under this section during such
				period, together with recommendations for such administrative action as the
				Secretary determines to be appropriate.
							(2)Final
				reportNot later than 6 months after the last day of the 5-year
				extension period, the Secretary shall submit to Congress a report on the
				demonstration program under this section, together with recommendations for
				such administrative action as the Secretary determines to be
				appropriate.
							.
				(c)Technical
			 amendments
				(1)Subsection (b) of
			 section 410A of the Medicare Prescription Drug, Improvement, and Modernization
			 Act of 2003 (Public Law 108–173; 117 Stat. 2272) is amended—
					(A)in paragraph
			 (1)(B)(ii), by striking 2) and inserting 2));
			 and
					(B)in paragraph (2),
			 by inserting cost before reporting period the
			 first place such term appears in each of subparagraphs (A) and (B).
					(2)Subsection (f)(1)
			 of section 410A of the Medicare Prescription Drug, Improvement, and
			 Modernization Act of 2003 (Public Law 108–173; 117 Stat. 2272) is
			 amended—
					(A)in subparagraph
			 (A)(ii), by striking paragraph (2) and inserting
			 subparagraph (B); and
					(B)in subparagraph
			 (B), by striking paragraph (1)(B) and inserting
			 subparagraph (A)(ii).
					
